         Case 5:19-cv-00141-MTT Document 28 Filed 02/11/20 Page 1 of 2



                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE MIDDLE DISTRICT OF GEORGIA
                                 MACON DIVISION

WILLA ONLEY, individually and                 )
on behalf of all those similarly              )
situated,                                     )
                                              )
                                              )
                     Plaintiff,               )
                                              )
              v.                              )   CIVIL ACTION NO. 5:19-cv-141 (MTT)
                                              )
NATIONWIDE MUTUAL FIRE                        )
INSURANCE COMPANY,                            )
                                              )
                                              )
                Defendant.                    )
 __________________                           )


                                          ORDER

       The parties jointly move to modify the Court’s scheduling order to extend the

deadlines for expert disclosures and depositions. That motion (Doc. 27) is GRANTED.

Accordingly, the deadline for the Plaintiff to disclose the identity of expert witnesses

related to class certification is extended to June 19, 2020; the deadline for the

Defendant to disclose the identity of expert witnesses related to class certification

and/or initial dispositive motions is extended to July 20, 2020; the deadline for the

Plaintiff to disclose any rebuttal expert witnesses related to class certification and/or

initial dispositive motions is extended to August 12, 2020; and the deadline to complete

expert depositions related to class certification and/or initial dispositive motions is

extended to August 28, 2020. The other deadlines remain unchanged.

       Absent extraordinary circumstances, no further extensions will be granted.
 Case 5:19-cv-00141-MTT Document 28 Filed 02/11/20 Page 2 of 2



SO ORDERED, this 11th day of February, 2020.

                                    S/ Marc T. Treadwell
                                    MARC T. TREADWELL, JUDGE
                                    UNITED STATES DISTRICT COURT




                                   -2-
